Citation Nr: 0801770	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1989 through February 
2001.  He died in August 2004 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1. At the time of his August 2004 death, the veteran was 
service connected for residuals of a left ankle sprain, 
residuals of a right ankle sprain, residuals of a left knee 
injury, residuals of a right knee injury, residuals of right 
shoulder dislocation, and synovitis of the right hip.

2. At no time prior to his death did the veteran obtain 
treatment, show symptoms, or claim service connection for a 
mental disability, including PTSD or depression.

3. The August 2004 death certificate shows a self-inflicted 
gunshot wound to the head as the veteran's sole cause of 
death.

4. There is no competent medical evidence in the record to 
indicate a cause and effect relationship between the 
veteran's cause of death and his active service.





CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1). The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet.App. 537 (2006).

In January 2005, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating the claim under 
the VCAA. In addition, the letter specifically asked the 
appellant to provide "any evidence in your possession that 
pertains to your claim." 
See 38 C.F.R. § 3.159(b)(1).  A May 2006 letter also informed 
the appellant of the type of evidence necessary to establish 
an effective date and disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The content of these letters complied with the requirements 
of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist. She was advised of her 
opportunities to submit additional evidence. Subsequently, a 
September 2005 Statement of the Case provided the appellant 
with yet an additional 60 days to submit more evidence. Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims. In addition, it appears she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal. It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA. 
No useful purpose would be served in remanding this matter 
for yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant. The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Service Connection for Cause of Death
The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
cause of the veteran's death. She contends that the veteran's 
suicide was a result of PTSD and depression related to his 
active service. The preponderance of the evidence is against 
her claim as the competent medical evidence shows that the 
veteran's suicide was not related to service or his service-
connected disabilities.

To establish service connection for the cause of a veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.312.

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs. 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c). In order for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional. 
A person of unsound mind is incapable of forming an intent 
(mens rea, or guilty mind, which is an essential element of 
crime or willful misconduct). It is a constant requirement 
for a favorable action that the precipitating mental 
unsoundness be service connected. 38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness. 
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b).

It is the Board's responsibility to evaluate the entire 
record on appeal. 
See 38 U.S.C.A. § 7104(a). When there is an approximate 
balance in the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran died in August 2004.  See Death Certificate.  At 
the time of his death, service connection was in effect for 
residuals of a left ankle sprain, residuals of a right ankle 
sprain, residuals of a left knee injury, residuals of a right 
knee injury, residuals of right shoulder dislocation, and 
synovitis of the right hip.  
See May 2001 rating decision.  His death certificate shows 
that a self-inflicted gunshot wound to the head was his one 
and only cause of death.  The appellant contends that he 
suffered from PTSD and depression, which caused his suicide.  
See April 2005 notice of disagreement (NOD).

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c). As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional. A person of unsound mind, however, is 
incapable of forming intent.

The service medical records (SMRs) in this case are negative 
for any complaints, treatment, or findings related to a 
mental disability. The only post-service medical records 
included in the claims file refer to veteran's service-
connected orthopedic disabilities.  In fact, the first 
suggestion that the veteran suffered from PTSD and/or 
depression came with the appellant's statements following the 
veteran's death.  
See claim and NOD.  There is no evidence in the record 
outside of the appellant's statements to suggest symptoms or 
diagnoses of any mental disability.  However, resolving all 
doubt in the appellant's favor, the Board finds the 
preponderance of the evidence shows the veteran's cause of 
death, namely the self-inflicted gunshot wound to the head, 
was a result of mental unsoundness because there is no 
reasonable adequate motive to commit suicide shown by the 
evidence of record.  See 38 C.F.R. § 3.302(b)(2). None of the 
evidence suggests the veteran was of sound mind at the time 
of his death or was otherwise capable of forming the intent 
necessary for self-destruction. Accordingly, the Board finds 
that the veteran's act of suicide does not constitute willful 
misconduct as defined by the regulations and will proceed to 
analyze the appellant's claim on the merits.

While the Board appreciates the veteran's sincerity in her 
belief that the veteran had PTSD and depression due to his 
active service, which ultimately led to his suicide, her 
statements are not competent medical evidence of such facts.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence of 
service-connected PTSD and depression ultimately leading to 
the veteran's suicide is required for the appellants claim to 
be granted.

There is no evidence in the claims folder that the veteran 
complained of symptoms of or was diagnosed at any time with 
PTSD, depression, or any psychiatric or psychological 
disability.  The service medical records were reviewed in 
full by the Board.  The veteran was treated for his service-
connected orthopedic disabilities and several everyday 
illnesses during his eleven years of service, but was not 
treated for depression at any time.  There is no basis in the 
medical evidence of record for the appellant's assertion that 
the veteran had either PTSD or depression.  The record is 
entirely devoid of either disease.  Thus, the Board finds the 
appellant's argument that the veteran had PTSD and depression 
as a result of his active service is not supported by the 
evidence of record. Therefore, although the Board is 
sympathetic with the appellant's loss of her husband, it 
finds a lack of competent and probative evidence to warrant a 
favorable decision.

In summary, the Board finds that a preponderance of the 
evidence supports a conclusion that the veteran did not have 
service-related PTSD or depression at the time of his death 
and did not commit suicide as a result of such claimed 
condition. Therefore, service connection for the cause of the 
veteran's death is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


